Title: To James Madison from John G. Jackson, 5 April 1811
From: Jackson, John G.
To: Madison, James


Dr. Sir.Clarksburg April 5th 1811
Judge Nelson has resigned his judicial office & the Executive of Virginia will soon appoint a successor. The Law requires that he shall reside within the Circuit & the probability is that the preference will be given to a Candidate already here rather than incur the risque of offending by sending a stranger to us. My Friends have solicited my consent to be a Candidate & some of them have written to the Executive in my favor. If you can consistently with your judgment, & with perfect propriety (otherwise believe me I do not request it) it will afford me pleasure to be named by you to some friend at Richmond who would favor my views. Dr. Sir your Most Obt
J G Jackson
